Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Status
         Claims 1-7, 9-14, 16-19 have been considered and are pending examination. Claim(s) 1, 3, 4, 7, 9, 12, 13, 14, 16, 17 have been amended. Claim(s) 8, 15 have been cancelled.


Response to Amendment
This Office Action has been issued in response to amendment filed on 12/16/2020 .


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon



Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner withdraws the objections to claim(s) 14 in favor of the claim amendments.

Applicant argues in essence on page(s) 15 and16 respectively and taking Claim  14 as exemplary that HU fails to teach at least “selecting an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on an EW number and a retention time” and that Takeuchi does not disclose “selecting a read voltage based on a retention time.”. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time)  

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Publication Number 2015/0085571) in view of Takeuchi (U.S. Publication Number US 2014/0359381) in further view of Nagashima (U.S. Patent Number US 8,929,140).


As per claim 1, Hu teaches “1. A controller comprising: a processor” Hu Figure 1 element 120, [0019], [0072], [0074] discloses controller comprising a processor  “ configured to control a read operation for a target memory area of a memory device in response to a read command received from a host;” Hu Figure 1 elements 120, 130, [0017], [0019] discloses controller processors which receives store/read requests from a host device and configured to send read commands to specified addresses in the memory device “and an error correction circuit configured to perform an error correction operation on read data corresponding to the read operation,” Hu Figure 1 element 122, [0020] discloses ECC engine configured to detect and correct errors in data read from the memory device 
Hu does not explicitly teach “wherein the processor predicts a retention time based on an erase write cycling (EW) number of the target memory area and a fail bit number of the read data corresponding to the read operation, and selects an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on the EW number and the retention time .”
However, Takeuchi teaches “wherein the processor predicts a retention time based on an erase write cycling (EW) number of the target memory area and a fail bit number of the read data corresponding to the read operation,” Takeuchi Figure 5 elements S200, S210, S220, [0011], [0034], [0035], Claim 17 discloses controller configured to estimate  retention time (Tret) based on a number of rewrite times W/E and a calculation of bit error ratio (BER) where the  calculation of the bit error ratio (BER) corresponds to a read out operation from a flash area
Hu and Takeuchi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Takeuchi, that using a controller and process which estimates error probabilities improves performance by establishing relationships  (Takeuchi [0010], [0042]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Takeuchi’s use of a controller and process which estimates error probabilities in the system of Hu to improve performance by establishing relationships between error probabilities, estimated retention times and NV memory target locations in order to set estimated error probabilities with higher accuracy and improve error correction capabilities
The combination of Hu and Takeuchi does not explicitly teach “and selects an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on the EW number and the retention time .”
However, Nagashima teaches “and selects an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on the EW number and the retention time .” Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 1, 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time)   
Hu, Takeuchi and Nagashima are analogous art because they are from the same field of endeavor namely, memory management.
Nagashima, that using a control unit and associated management tables to adjust read levels  improves performance by recording optimum read levels in management tables and reading data using the read levels optimum for associated blocks thus improving reliability by reading data correctly (Nagashima col 18 ln 3-29). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Nagashima using a control unit and associated management tables to adjust read levels in the system of Hu and Takeuchi to improve performance by recording optimum read levels in management tables and reading data using the read levels optimum for associated blocks thus improving reliability by reading data correctly

As per claim 2, the combination of Hu, Takeuchi and Nagashima teaches “2. The controller of claim 1, wherein the error correction circuit detects and counts fail bits of the read data, and transmits the counted fail bit number to the processor.” Hu Figure 1 element 122, [0020], [0024], [0035] discloses ECC engine configured to detect and correct errors in data read from the memory device. Further, Controller processors receive or access bit error rates and any other ECC related metric

As per claim 3, the combination of Hu, Takeuchi and Nagashima teaches “3. (Currently Amended) The controller of claim 1, wherein the processor includes: a flash translation layer configured to generate a command queue for controlling the read operation in response to the read command;” Nagashima [0062], [0065], [0051], [0071]- [0073], [0122] discloses firmware and associated hardware configured to generate commands to control operation of flash memory “ and a read voltage set setting block configured to select and set the optimum read voltage set, based on the EW number and the retention time in a power-on operation.” Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 1, 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time)  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 1 is equally applicable to claim 3.

As per claim 4, the combination of Hu, Takeuchi and Nagashima teaches “4. (Currently Amended) The controller of claim 3, wherein the read voltage setting block includes: an EW counter block configured to output the EW number in the power-on operation;” Nagashima Figure 9 col 3 ln 8-14, 40-50, col 7 ln 44-67, col 9 ln 29-40, col 11 ln 11-14, col 13 ln 5-23, col 16 ln 58-67 discloses that when the system is powered on, management tables necessary for read operations are loaded to the table area in DRAM where the management tables record and provide write and erase count information to perform shift read operations “ a retention time prediction block configured to predict the retention time, based on the EW number and the fail bit number; and” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses controller configured to calculate and set  retention time estimate (Tret) values in a plurality of tables where an error probability process sets estimated retention times  based on bit error ratio and number of rewrite times W/E “ a read voltage set setting block configured to select the optimum read voltage set among the plurality of read voltage sets, based on the predicted retention time and the EW number.” Takeuchi [0005], [0011], [0022], [0029], [0033], [0035], [0041], [0042], claim 16, 17 discloses LLR setting unit configured to read data from flash enhancing correction capabilities and based on estimated retention times and number of rewrite times W/E
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 3 is equally applicable to claim 4.

As per claim 5, the combination of Hu, Takeuchi and Nagashima teaches “5. (Original) The controller of claim 4, wherein the retention time prediction block predicts the retention time, based on the EW number and the fail bit number, by using a correlation table including the EW number, the retention time, and the fail bit number.” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses error probability process sets estimated retention times based on bit error ratio and number of rewrite times W/E  and using a first table with defined relationships between bit error ratio, retention time and number of rewrite times
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 4 is equally applicable to claim 5.


As per claim 6, the combination of Hu, Takeuchi and Nagashima teaches “6. (Original) The controller of claim 5, further comprising a buffer memory configured to store the correlation table and the read retry table.” Takeuchi [0020], [0036] discloses storage unit 40 which stores all tables (Tret, EP, W/E tables)  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 5 is equally applicable to claim 6.


As per claim 7, Hu teaches “7. A memory system comprising: a memory device;” Hu Figure 1 element 104, [0017] discloses memory device  “and a controller configured to control the memory device”  Hu Figure 1 element 120, [0019] discloses controller configured to control the memory device “to perform a read operation on a target memory area of the memory device in response to a read command received from a host,” Hu Figure 1 elements 120, 130, [0017], [0019] discloses controller which receives store/read requests from a host device and is configured to send read commands to the memory device  
Hu does  not explicitly teach “wherein the controller predicts a retention time based on an erase write cycling (EW) number of the target memory area and a fail bit number of read data corresponding to the read operation, and selects an optimum read voltage set, based on the EW number and the retention time, and wherein the controller predicts the retention time, based on the EW number of the memory device and the fail 
However, Takeuchi teaches “wherein the controller predicts a retention time based on an erase write cycling (EW) number of the target memory area and a fail bit number of read data corresponding to the read operation,” Takeuchi Figure 5 elements S200, S210, S220, [0011], [0034], [0035], Claim 17 discloses controller configured to estimate  retention time (Tret) based on a number of rewrite times W/E and a calculation of bit error ratio (BER) where the  calculation of the bit error ratio (BER) corresponds to a read out operation from a flash area “wherein the controller predicts the retention time, based on the EW number of the memory device and the fail bit number corresponding to a test read operation,” Takeuchi Figure 5 elements S200, S210, S220, [0034], [0035], Claim 17 discloses controller configured to estimate  retention time (Tret) based on a number of rewrite times W/E and a calculation of bit error ratio (BER) where the  calculation of the bit error ratio (BER) corresponds to a read out operation (i.e. a test read operation)
Hu and Takeuchi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Takeuchi, that using a controller and process which estimates error probabilities improves performance by establishing relationships between error probabilities, estimated retention times and NV memory target locations in order to set estimated error probabilities with higher accuracy and improve error correction capabilities (Takeuchi [0010], [0042]). Therefore, it would have been Takeuchi’s use of a controller and process which estimates error probabilities in the system of Hu to improve performance by establishing relationships between error probabilities, estimated retention times and NV memory target locations in order to set estimated error probabilities with higher accuracy and improve error correction capabilities
The combination of Hu and Takeuchi does not explicitly teach “and selects an optimum read voltage set, based on the EW number and the retention time, and sets the optimum read voltage set, based on the EW number and the retention time in a power-on operation.”  
However, Nagashima teaches “and selects an optimum read voltage set, based on the EW number and the retention time, and” Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 1, 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time) “and sets the optimum read voltage set, based on the EW number and the retention time in a power-on operation.”  Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 1, 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time)
Hu, Takeuchi and Nagashima are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Nagashima, that using a control unit and associated management tables to adjust read levels  improves performance by recording optimum read levels in management tables and reading data using the read levels optimum for associated blocks thus improving reliability by reading data correctly (Nagashima col 18 ln 3-29). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Nagashima using a control unit and associated management tables to adjust read levels in the system of Hu and Takeuchi to improve performance by recording optimum read levels in management tables and reading data using the read levels optimum for associated blocks thus improving reliability by reading data correctly

As per claim 9, the combination of Hu, Takeuchi and Nagashima teaches “9. (Currently Amended) The memory system of claim 7, wherein the memory device includes a system block configured to store a read retry table” Takeuchi [0020], [0036] discloses storage unit 40 which stores all tables (Tret, EP, W/E tables) “ and a correlation table including the EW number, the retention time, and the fail bit number.” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses controller storing a plurality of tables including estimated retention times, bit error ratio and number of rewrite times W/E  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 7 is equally applicable to claim 9.

As per claim 10, the combination of Hu, Takeuchi and Nagashima teaches “10. (Original) The memory system of claim 9, wherein the controller predicts the retention time, based on the EW number and the fail bit number in the correlation table.” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses controller configured to calculate and set  retention time estimate (Tret) values in a plurality of tables where an error probability process sets estimated retention times  based on bit error ratio and number of rewrite times W/E
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 9 is equally applicable to claim 10.

As per claim 11, the combination of Hu, Takeuchi and Nagashima teaches “11. The memory system of claim 7, wherein the controller includes:  a processor configured to control the read operation in response to the read command;” Hu Figure 1 element 120, [0019], [0072], [0074] discloses controller comprising a processor. Hu Figure 1 elements 120, 130, [0017], [0019] discloses controller which receives store/read requests from a host device and is configured to send read commands to the memory device “ and an error correction circuit configured to perform an error correction operation of the read data.” Hu Figure 1 element 122, [0020] discloses ECC engine configured to detect and correct errors in data read from the memory device

As per claim 12, the combination of Hu, Takeuchi and Nagashima teaches “12. (Currently Amended) The memory system of claim 11, wherein the processor includes: a flash translation layer configured to generate a command queue for controlling the read operation in response to the read command;” Nagashima [0062], [0065], [0051], [0071]- [0073], [0122] discloses firmware and associated hardware configured to generate commands to control operation of flash memory “ and a read voltage set setting block configured to select and set the optimum read voltage set, based on the EW number and the fail bit number” Hu Figure 1 element 120, 140, [0005], [0021], [0031], [0036], [0038], [0039], [0070] discloses controller selecting optimum read voltages. Additionally, Hu [0005], [0026], [0042] discloses plurality of read voltages determined based on information related to memory device selected from lookup table. Further, Hu [0021], [0024], [0026], [0030] discloses read voltages selected based on data errors and erase write counts “ in power-on operation.” Nagashima Figure 9 col 3 ln 8-14, 40-50, col 7 ln 44-67, col 9 ln 29-40, col 13 ln 5-23, col 16 ln 58-67 discloses that when the system is powered on, management tables which are necessary for read operations are loaded to the table area in DRAM where optimum shift read levels are selected based on write/erase counts and ECC error count
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 11 is equally applicable to claim 12.

As per claim 13, the combination of Hu, Takeuchi and Nagashima teaches “13. (Currently Amended) The memory system of claim 12, wherein the read voltage setting block includes: an EW counter block configured to output the EW number in the power-on operation;” Nagashima Figure 9 col 3 ln 8-14, 40-50, col 7 ln 44-67, col 9 ln 29-40, col 11 ln 11-14, col 13 ln 5-23, col 16 ln 58-67 discloses that when the system is powered on, management tables necessary for read operations are loaded to the table area in DRAM where the management tables record and provide write and erase count information to perform shift read operations “ a retention time prediction block configured to predict the retention time, based on the EW number and the fail bit number;” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses controller configured to calculate and set  retention time estimate (Tret) values in a plurality of tables where an error probability process sets estimated retention times  based on bit error ratio and number of rewrite times W/E “ and a read voltage set setting block configured to select the optimum read voltage set among a plurality of read voltage sets, based on the predicted retention time and the EW number.”  Takeuchi [0005], [0011], [0022], [0029], [0033], [0035], [0041], [0042], claim 16, 17 discloses LLR setting unit configured to read data from flash enhancing correction capabilities and based on estimated retention times and number of rewrite times W/E  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 12 is equally applicable to claim 13.

Hu teaches “14. (Currently Amended) A method for operating a memory system including a memory device, the method comprising: determining a fail bit number by performing a read operation on a target memory area of the memory device;” Hu Figure 1 element 122, [0020], [0024], [0035] discloses ECC engine configured to detect and correct errors in data read from the memory device. Further, Controller processors receive or access bit error rates and any other ECC related metric 
Hu does not explicitly teach “predicting a retention time, based on an erase write cycling (EW) number of the target memory area and the fail bit number;”
However, Takeuchi teaches “predicting a retention time, based on an erase write cycling (EW) number of the target memory area and the fail bit number;” Takeuchi Figure 5 elements S200, S210, S220, [0011], [0034], [0035], Claim 17 discloses controller configured to estimate  retention time (Tret) based on a number of rewrite times W/E and a calculation of bit error ratio (BER) where the  calculation of the bit error ratio (BER) corresponds to a read out operation from a flash area
Hu and Takeuchi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Takeuchi, that using a controller and process which estimates error probabilities improves performance by establishing relationships between error probabilities, estimated retention times and NV memory target locations in order to set estimated error probabilities with higher accuracy and improve error correction capabilities (Takeuchi [0010], [0042]). Therefore, it would have been Takeuchi’s use of a controller and process which estimates error probabilities in the system of Hu to improve performance by establishing relationships between error probabilities, estimated retention times and NV memory target locations in order to set estimated error probabilities with higher accuracy and improve error correction capabilities
The combination of Hu and Takeuchi does not explicitly teach  “ and selecting an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on the EW number and the retention time”  
However, Nagashima teaches “ and selecting an optimum read voltage set among a plurality of read voltage sets in a read retry table, based on the EW number and the retention time”  Nagashima Figure 10 elements S12, S13, S17, S18, S19, col 7 ln 61-63, col 8 ln 1-15, col 9 ln 11-16, 29-52, col 11 ln 57-67, col 12 ln 1-26, col 13 ln 8-21, claims 1, 4, 5 discloses the loading to DRAM, on power up, of management tables containing optimum read levels. Additionally, the management table is looked up in order to select an optimum read level (-shift read or +shift read) which is determined based on a erase or write count value and a standing time (i.e. Retention time)
Hu, Takeuchi and Nagashima are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Nagashima, that using a control unit and associated management tables to adjust read levels  improves performance by recording optimum (Nagashima col 18 ln 3-29). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Nagashima using a control unit and associated management tables to adjust read levels in the system of Hu and Takeuchi to improve performance by recording optimum read levels in management tables and reading data using the read levels optimum for associated blocks thus improving reliability by reading data correctly

As per claim 16, the combination of Hu, Takeuchi and Nagashima teaches “16. (Currently Amended) The method of claim 14, wherein the read retry table includes the plurality of read voltage sets” Hu Figure 1 element 120, 140, [0005], [0021], [0031], [0036], [0038], [0039], [0070] discloses controller selecting optimum read voltages. Additionally, Hu [0005], [0026], [0042] discloses plurality of read voltages determined based on information related to memory device selected from lookup table. Further, Hu [0021], [0024], [0026], [0030] discloses read voltages selected based on data errors and erase write counts “ according to the retention time and the EW number.” Takeuchi [0005], [0011], [0022], [0029], [0033], [0035], [0041], [0042], claim 16, 17 discloses LLR setting unit configured to read data from flash enhancing correction capabilities and based on estimated retention times and number of rewrite times W/E  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 14 is equally applicable to claim 16.

As per claim 17, the combination of Hu, Takeuchi and Nagashima teaches “17. (Currently Amended) The method of claim 14, wherein the predicting of the retention time comprises predicting the retention time based on a correlation table including the EW number, the fail bit number, and the retention time.” Takeuchi [0011], [0022], [0035], [0042], claim 16, 17 discloses error probability process sets estimated retention times based on bit error ratio and number of rewrite times W/E  and using a first table with defined relationships between bit error ratio, retention time and number of rewrite times  
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 14 is equally applicable to claim 17.

As per claim 18, the combination of Hu, Takeuchi and Nagashima teaches “18. (Original) The method of claim 17, wherein the correlation table and the read retry table are stored in the memory device,” Takeuchi [0020], [0036] discloses storage unit 40 which stores all tables (Tret, EP, W/E tables) “ and are read in a power-on operation then stored in a controller.” Nagashima Figure 9 col 3 ln 8-14, 40-50, col 7 ln 44-67, col 9 ln 29-40, col 13 ln 5-23, col 16 ln 58-67 discloses that when the system is powered on, management tables which are necessary for read operations are loaded to the table area in DRAM where optimum shift read levels are selected
The same motivation that was utilized for combining Hu, Takeuchi and Nagashima as set forth in claim 17 is equally applicable to claim 18.

Hu, Takeuchi and Nagashima teaches “19. The method of claim 14, further comprising, after the optimum read voltage set is selected,” Hu Figure 1 element 120, 140, [0005], [0021], [0031], [0036], [0038], [0039], [0070] discloses controller selecting optimum read voltages “ performing a read retry operation on the memory device.”   Hu [0028] discloses second and third read operations

















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160180959 A1 MEMORY BLOCK CYCLING BASED ON MEMORY WEAR OR DATA RETENTION Darragh. 

US 10564864 B1 Method For Estimating Data Retention Time In A Solid State Drive Ha.
US 20160004437 A1 STORAGE DEVICE AND READ METHODS THEREOF Kim.

US 20120239991 A1 APPARATUS AND METHOD FOR DETERMINING AN OPERATING CONDITION OF A MEMORY CELL BASED ON CYCLE INFORMATION
Melik.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                            	03/02/2021

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132